UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 000-54258 NOTIFICATION OF LATE FILING CUSIP NUMBER 88102J100 (Check One): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended:9/30/12 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrants: Terra Tech Corp. Former Name if Applicable Address of Principal Executive Offices (Street and Number) 18101 Von Karman, Third Floor City, State and Zip Code Irvine, California92612 PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated withoutunreasonable effort or expense; x (b) The subject quarterly report on Form 10-Q will be filed on or before the fifth calendar day following the prescribed due date; and (c)
